NONPRECEDENTIAL
                                  DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued December 13, 2006
                              Decided January 8, 2007

                                       Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

No. 06-1951

KARRIS BILAL,                                 Appeal from the United States District
          Plaintiff-Appellant,                Court for the Northern District of Illinois,
                                              Eastern Division.

              v.                              No. 03 C 9253

BP AMERICA, INC. and JAMES DIETZ,             John W. Darrah,
         Defendants-Appellees.                Judge.

                                      ORDER

       BP American, Inc. (BP), dismissed Karris Bilal, an African-American
employee, and Bilal turned around and sued the company and his former
supervisor, James Dietz, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000(e) et seq., and 42 U.S.C. § 1981, alleging race discrimination and retaliation.
The district court granted summary judgment for the defendants, determining that
Bilal failed to make a prima facie case on either claim and also failed to show that
BP’s stated reason for his dismissal was pretextual. Bilal appeals, but as far as we
can tell from his brief, the original retaliation claim is not presented.

      In 1998 Bilal began working as a tax attorney at Amoco, which later merged
with BP. In 2000 and 2001 several colleagues expressed concerns about Bilal’s
No. 06-1951                                                                           2



competence to his supervisor, Dietz. Dietz eventually put Bilal on probation in May
2001. More than a year later, eight managers collectively decided, after reviewing
Bilal’s performance and long-term career prospects, that his employment would end
on December 31, 2002.

       Bilal filed a complaint in federal court alleging that in May 2001 Dietz made
racially disparaging remarks. According to Bilal, Dietz told him: “If it was left up to
me, I wouldn’t hire any of your kind;” “You don’t know who you’re messing with,
boy;” and “If you cause trouble, I will destroy your black ass.”

       After the parties engaged in discovery, the defendants filed a motion for
summary judgment, accompanied by a N.D. Ill. Local Rule 56.1 statement of
material facts. Bilal (who was represented by counsel in the district court
proceedings) opposed the motion and filed a response, but it did not comply with the
requirements of Rule 56.1. He neither admitted nor denied the defendants’ facts
but instead refuted them by presenting additional facts of his own. He
subsequently filed an amended response, but it also did not comply with Rule 56.1.
In denying the defendants’ facts, he once again improperly proposed his own
additional facts rather than presenting them in a separate section.

       The district court ignored Bilal’s proposed statements and deemed admitted
the facts in the defendants’ statement. The court determined (along with other
findings not challenged on appeal) that Bilal failed to make out a case of race
discrimination under the indirect method established in McDonnell Douglas Corp.
v. Green, 411 U.S. 792, 802-04 (1973), because he could not satisfy the “meeting
performance expectations” or “similarly situated” prongs, and he could not show
that the proffered reason for his discharge—poor performance—was pretextual.
The district court granted summary judgment to the defendants and, as authorized
by F.R.C.P. 54(d), awarded $5040.59 in costs. No attorneys’ fees were included in
this award, which the district court resolved in a four-page order.

       It is well settled that a district court may ignore alleged “facts” that fail to
comply with the court’s summary judgment procedures. And a court may then
deem the opposing party’s facts admitted. See Local Rule 56.1(b)(3)(C); Ammons v.
Aramark Uniform Services, Inc., 368 F.3d 809, 817 (7th Cir. 2004); Smith v. Lamz,
321 F.3d 680, 683 (7th Cir. 2003). Bilal’s brief refers in passing to the district
court’s “misapplication” of rule 56.1, but he does not argue that his proposed
statements of fact complied with Rule 56.1, nor does he argue that—his failure to
comply with the rule notwithstanding—the district court abused its discretion by
ignoring his submissions. Therefore, we review the grant of summary judgment on
the record as defined by the defendants’ statement of facts.
No. 06-1951                                                                          3



       First, Bilal argues generally that he presented sufficient evidence to make
out a case of race discrimination under the indirect method of proof. But in making
this argument, he ignores the defendants’ proposed facts, which he constructively
admitted, and which establish (1) that Bilal’s supervisor and several of his
colleagues harbored concerns about his knowledge of tax law, (2) that Bilal received
at least two unfavorable performance reviews, and (3) that he was on probation for
more than a year before he was terminated. Bilal cannot argue in the face of these
admissions that he was meeting BP’s expectations, nor can he show that their
stated reason for firing him—poor performance—was a “deliberate falsehood.” See
Forrester v. Rauland-Borg Corp., 453 F3d 416, 419 (7th Cir. 2006). Also, Bilal’s only
support for his argument that he could satisfy the “similarly situated” requirement
for discrimination claims consists of facts that are outside the record. As such, we
cannot take them into account. See Cichon v. Exelon Generation Co., L.L.C., 401
F.3d 803, 810 (7th Cir. 2005).

       Bilal also contests, in a one-sentence argument, the district court’s order
requiring him to pay statutory costs pursuant to F.R.C.P. 54(d). He argues that
awarding costs to BP is unfair because BP “gross[es] more than 16 billion dollars a
year,” but it would have been an abuse of discretion for the district court to deny
costs to the defendants based solely on the relative wealth of the parties. See
Mother and Father v. Cassidy, 338 F.3d 704, 710 (7th Cir. 2003) (holding that under
Rule 54(d), costs must be awarded to a prevailing party unless that party engaged
in misconduct or the losing party is indigent). Bilal also argues that requiring
employees to pay employers’ costs will deter Title VII litigation, but our
longstanding rule is that “Title VII carved out no blanket exception from Rule
54(d).” Delta Air Lines, Inc. v. Colbert, 692 F.2d 489, 490 (7th Cir. 1982).

       Although we construe their filings liberally, pro se litigants still must comply
with Fed. R. App. P. 28(a)(9) which requires that an appellant’s brief contain
“appellant’s contentions and the reasons for them, with citations to the authorities
and parts of the record on which the appellant relies.” See Anderson v. Hardman,
241 F.3d 544, 545 (7th Cir. 2001). The remainder of Bilal’s arguments—that
granting summary judgment to the defendants violated the constitution and
conflicted with some sort of “clear congressional right” created by Title VII, and that
he presented sufficient evidence to make out a race discrimination case under the
direct method—are forfeited because they are undeveloped, unsupported by legal
authority, and are not responsive to the district court’s analysis.

      We therefore affirm the district court’s decision.